Citation Nr: 1627737	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  10-25 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for gouty arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to May 1985, September 1990 to May 1991, and June 2007 to July 2008 with additional service in the Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
May 2009 rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for entitlement to service connection for gouty arthritis must be remanded in order to determine his duty status during his National Guard service, to obtain an addendum VA opinion, and to obtain any outstanding medical records. 

The Veteran has multiple periods of active duty service as well as reserve service.  The Veteran's first documented diagnosis of gout was noted in a December 2002 private treatment record, when he was diagnosed "by history."  At that time, the Veteran was not on active duty.  The Veteran has submitted statements that his hands had become swollen and painful immediately after his third period of active duty service.  Thus, it is unclear whether the gout was diagnosed during a period of reserve service and aggravated during active duty.  

An Army National Guard retirement points history statement prepared in December 2008 noted the Veteran received active duty points for periods before and after the first gout diagnosis in 2002.  The National Guard retirement point history statement is not clear on the Veteran's periods of ACTDUTRA and INACDUTRA service.  Therefore, efforts should be made to determine the Veteran's duty status during the time period from September 2001, just prior to the gout diagnosis in 2002, up to his third period of active duty service in June 2007.  

The Veteran received a December 2015 VA examination, but that examination is inadequate for several reasons.  The examiner provided inconsistent responses; noting the Veteran did not have a current diagnosis but noting the Veteran was currently taking medication for the claimed condition.  [VA treatment records include diagnoses of gout.  See August 2015 record.] The examiner reviewed the Veteran's claims file, performed a physical examination, and concluded "The claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness."  The examiner's rationale was that there was no objective evidence to support that the Veteran's preexisting gout was aggravated by service beyond its natural progression.  The examiner noted the Veteran's recent "elevation of uric acid most likely than not associated with compliance with therapy, although usage of ETOH cannot be entirely ruled out."  

In addition to the inconsistency in the reported diagnosis, the examiner failed to address pertinent statements and service medical records.  The Veteran provided lay statements indicating that his hands had become swollen and painful immediately after his third period of active duty service.  See June 2009 notice of disagreement and June 2010 Veteran Statement.  Additionally, the Veteran's October 2008 post deployment health re-assessment noted the Veteran reported muscle aches and numbness or tingling in his hands or feet.  The examiner failed to address why the Veteran's lay statements and October 2008 health assessment did not indicate aggravation of his gout.  Moreover, the examiner failed to explain the significance of the uric acid results or ETOH usage.  Therefore, an addendum opinion must be provided which adequately addresses whether the Veteran's gout was aggravated by his active service.   

Additionally, the Veteran reported in the December 2015 VA examination that he had been recently hospitalized in Singer River Hospital in Mississippi for knee swelling, which he related to his gout.  However, it does not appear records from Singer River Hospital have been obtained.  Therefore, efforts should be made to obtain any outstanding treatment records from Singer River Hospital in Mississippi. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for gout-related complaints since 2010.  After securing the necessary release, take all appropriate action to obtain these records. The Board is particularly interested in records from Singer River Hospital in Mississippi.  
 
2.  Contact the National Personnel Records Center (NPRC), the National Guard, or any other appropriate agency, to verify the specific dates of the Veteran's periods of ACDUTRA and INACDUTRA service from 2002 through 2008.  

Service medical records for each period of service which have not already been secured should also be obtained and associated with the claims folder. 

3.  After the above has been completed the AOJ must contact the VA examiner who examined the Veteran in December 2015 in connection with his claim for service connection for gouty arthritis and request an addendum opinion.  The claims file should be made available to and reviewed by the examiner.

Based on the examination and review of the record, the examiner should address the following:

(a) Identify the date of the onset of gout.  If it is not possible, indicate why.  

(b) If the date of onset of gout can be identified, does the evidence of record clearly and unmistakably show that the Veteran had gout that existed prior to his entry onto active duty in June 2007?

(c) If the answer to (b) is yes, does the evidence of record clearly and unmistakably show that the preexisting gout was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(d) If the answer to either (b) or (c) is no, is it at least as likely as not that the Veteran's gout had its onset in service?

The examiner should consider the Veteran's lay statements and his October 2008 post deployment health re-assessment.  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of gouty arthritis present (i.e., a baseline) before the onset of the aggravation. 

Please identify any such evidence with specificity.

A full rationale must be provided for all stated medical opinions that reflect consideration of all lay and medical evidence.  

If the December 2015 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinion.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

